Rose, J. (dissenting).
In reaching its decision that plaintiff is entitled to summary judgment on the Labor Law § 240 (1) claim, the majority concludes that even if plaintiffs fall were caused by his reaching and extending too far out from a fully opened A-frame stepladder with rubber feet, his misuse of the ladder would not be the sole proximate cause of the accident because defendants failed to ensure that the ladder was properly placed or secured. Inasmuch as we read Blake v Neighborhood Hous. Servs. of N.Y. City (1 NY3d 280 [2003]) to support Supreme Court’s finding that triable issues exist here, we respectfully dissent. If there is a plausible view of the evidence that there is no statutory violation and plaintiffs own acts or omissions are the sole proximate cause of the accident, then jury questions are raised (id. at 289 n 8; Morin v Machnick Bldrs., 4 AD3d 668, 670 [2004]).
In opposition to plaintiffs motion for summary judgment, defendants presented the testimony of the project manager who inspected the site immediately after plaintiffs fall and, contrary to plaintiffs testimony, reported that the floor was not slippery. He also corroborated plaintiffs admission that the ladder appeared to be free of any defects. In addition, defendants presented expert testimony from a professional engineer who, relying on photographs of the scene and testimony and reports describing the accident, opined that the accident did not occur due to any defect in the ladder or unsafe condition at the premises. Specifically, the expert concluded that, given the undisputed fact that the ladder was open, with braces fully extended and locked into place, it could not have slipped and fallen in the manner described by plaintiff in his deposition.
Defendants also presented evidence that plaintiffs misuse of the ladder was the sole cause of the accident. Plaintiffs supervisor, relying on his interview with plaintiff immediately after the accident, his inspection of the work site and his familiarity with the work being done, concluded that plaintiff was overreaching, rather than moving the ladder along the pipe as he worked. Due to the nature of the work being performed here, plaintiff could not safely reach beyond a three-foot portion of the elevated pipe, and he was allegedly instructed not to do so. Since plaintiff could move the stepladder as needed, however, the placement of *646the ladder did not require him to remove material beyond the area that he could safely reach. Thus, if plaintiff’s fall were caused by improperly overreaching, as the evidence presented by defendants suggests, then his misuse of the ladder would have caused it to be improperly placed rather than the improper placement causing his misuse (compare Meade v Rock-McGraw, Inc., 307 AD2d 156, 158-160 [2003], with Izzo v AEW Capital Mgt., 288 AD2d 268, 269 [2001]).
It is in this respect that this case is distinguishable from Morin v Machnick Bldrs. (supra), cited by the majority. In Morin, the improperly placed extension ladder slid out from underneath the worker due to the conditions at the work site and, because this was a proximate cause of the worker’s fall, his own failure to secure the ladder was not the sole proximate cause (4 AD3d at 670). We noted that the facts in Morin were distinguishable from those in Blake and Meade v Rock-McGraw, Inc. (supra), as they were cases “where the worker misused an otherwise suitable safety device” (Morin v Machnick Bldrs., supra at 670). Here, there is a reasonable view of the evidence that, as in Meade, “the ladder was inadequately secured [or placed] . . . due to plaintiffs improper use of it, which would not give rise to a Labor Law violation” (Meade v Rock-McGraw, Inc., supra at 159; see Spenard v Gregware Gen. Contr., 248 AD2d 868, 870 [1998] [finding a question of fact as to whether worker fell from stepladder because of his loss of balance or because stepladder failed to provide proper protection]). Since defendants raised a triable issue of fact as to whether plaintiffs alleged improper overreaching and not any slippery condition on the floor affected the ladder’s stability, we would affirm Supreme Court’s order.